Case 18-03159-hb        Doc 29       Filed 07/24/19 Entered 07/24/19 12:33:18                  Desc Main
                                     Document      Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA

      IN RE:                                                      C/A No. 18-03159-HB

                                                                        Chapter 13
      Terence Antonio Jackson and Kenya
      Donic Danley Jackson,                        ORDER EXTENDING TIME TO FILE
                                                     CLAIM PURSUANT TO FED. R.
                                        Debtor(s).       BANKR. P. 3002(c)(6)

           THIS MATTER is before the Court for consideration of the proof of claim filed

  by creditor American Express Travel Related Services Company, Inc. (“AmEx”).1

           The facts are not disputed. Debtors filed a petition for Chapter 13 relief with

  schedules, statements and a list of creditors, all of which omitted AmEx. As a result, AmEx

  did not receive sufficient notice of this case to timely file a claim. Through its own efforts,

  AmEx later learned of the bankruptcy and filed a claim.

           The Chapter 13 Trustee objected to the untimely claim and AmEx filed a response

  prompting a hearing.2 At the hearing, AmEx requested an extension of the claim deadline

  pursuant to Fed. R. Bankr. P. 3002(c)(6). Despite his objection to the claim, the Trustee

  supported AmEx’s request for an extension. Debtors’ counsel appeared at the hearing and

  requested the claim be disallowed. However, Debtors did not file a response to the

  pleadings and were not present at the hearing to contest the merits of AmEx’s claim or

  explain their failure to list the creditor.

           Creditors should initiate a request under Rule 3002(c)(6)(A) by a formal motion.

  However, the facts here are not disputed, the claim is filed, a hearing has been held, and




  1
    See POC No. 24, filed Apr. 16, 2019; amended Apr. 18, 2019. AmEx’s claim is for unsecured credit card
  debt in the amount of $4,406.56, with Kenya Donic Danley Jackson listed as the responsible party.
  2
    ECF Nos. 25 & 27.
Case 18-03159-hb      Doc 29      Filed 07/24/19 Entered 07/24/19 12:33:18             Desc Main
                                  Document      Page 2 of 3


  the party that objected to the claim (the Trustee) supports relief under this Rule. Therefore,

  nothing would be gained by requiring AmEx to file a motion.

         Rule 3002(c)(6) provides, in relevant part:

         On motion filed by a creditor before or after the expiration of the time to
         file a proof of claim, the court may extend the time by not more than 60
         days from the date of the order granting the motion. The motion may be
         granted if the court finds that:
             (A) the notice was insufficient under the circumstances to give the
                 creditor a reasonable time to file a proof of claim because the debtor
                 failed to timely file the list of creditors’ names and addresses
                 required by Rule 1007(a) . . .

  Fed. R. Bankr. P. 3002(c)(6)(A). This provision was added in 2017 to “expand the

  exception to the bar date for cases in which a creditor received insufficient notice of the

  time to file a proof of claim.” Fed. R. Bankr. P. 3002, 2017 Committee Note.

         By omitting AmEx, Debtors failed in their duties under § 521 and Rule 1007(a). 11

  U.S.C. § 521(a)(1)(A) (“The debtor shall – (1) file – (A) a list of creditors . . .”); Fed. R.

  Bankr. P. 1007(a)(1) (“In a voluntary case, the debtor shall file with the petition a list

  containing the name and address of each entity included or to be included on Schedules D,

  E/F, G, and H as prescribed by the Official Forms.” (emphasis added)). If the initial list of

  creditors omits a party or gives inaccurate information, amendments and corrections should

  be made to comply with these authorities. If that action is not taken or is untimely and, as

  a result, the creditor has insufficient notice under the circumstances to provide a reasonable

  time to file a claim, then an extension under Rule 3002(c)(6) may be appropriate. See In re

  Mazik, 592 B.R. 812, 818 (Bankr. E.D. Penn. 2018).

         Under these circumstances, AmEx had insufficient notice to give it a reasonable

  time to file a claim and the lack of notice resulted from the Debtors’ failure to timely



                                                2
Case 18-03159-hb      Doc 29     Filed 07/24/19 Entered 07/24/19 12:33:18         Desc Main
                                 Document      Page 3 of 3


  comply with Rule 1007(a). AmEx is, therefore, entitled to an extension of the claim

  deadline under Rule 3002(c)(6)(A).

         IT IS, THEREFORE, ORDERED that pursuant to Fed. R. Bankr. P.

  3002(c)(6)(A), the deadline for AmEx to file a proof of claim is hereby extended nunc pro

  tunc to April 18, 2019. Any further requested relief is denied.



 FILED BY THE COURT
     07/24/2019




                                                   US Bankruptcy Judge
                                                   District of South Carolina



  Entered: 07/24/2019




                                               3
